Exhibit 10.1

BED BATH & BEYOND INC.

650 Liberty Avenue

Union, NJ 07083

June 26, 2019

Ms. Mary Winston

Bed Bath & Beyond Inc.

650 Liberty Avenue

Union, N.J. 07083

Mary:

We write to set forth our agreement (this “Agreement”) with respect to
your employment as the Interim Chief Executive Officer of Bed Bath & Beyond Inc.
(the “Company”).

 

  1.

Duties. The Company hereby agrees to employ you, and you agree to be employed by
the Company, on the terms and conditions hereinafter set forth. Effective as of
May 12, 2019, you shall serve as the Company’s Interim Chief Executive Officer.
You will perform such duties customarily performed by persons situated in
similar executive capacities and as may from time to time be assigned to you by
the Company’s Board of Directors (the “Board”). You will also remain a member of
the Board for so long as you serve as Interim Chief Executive Officer. You agree
to serve the Company faithfully, diligently and competently, and to devote your
full working time, energy and skill to the Company’s business, provided, that
you will be permitted to (i) continue to serve as a member of the public company
boards of directors on which you currently serve, and (ii) serve in any capacity
with any professional, educational, philanthropic, public interest, charitable
or community organization, in the case of each of clauses (i) and (ii), so long
as such activities are reasonable and customary and do not significantly
interfere or conflict with your duties and obligations as the Company’s Interim
Chief Executive Officer.

 

  2.

Compensation.

 

  A.

The Company will pay you an annual salary at a rate of $1,100,000 per annum,
less applicable withholdings for taxes, payable in accordance with the Company’s
customary payroll practices from time to time in effect.

 

  B.

You will receive a restricted stock award in the form attached hereto as Exhibit
A (the “Award Agreement”) covering a number of shares of Company common stock
with a value of $1,900,000 based on the average of the high and low per-share
trading prices of Company common stock on the grant date of such award (the
“Stock Award”). The Stock Award shall be subject to the terms and conditions of
the Award Agreement and the Company’s 2012 Incentive Compensation Plan.

 

  C.

The Company will reimburse you on a tax neutral basis for all reasonable
out-of-pocket business, entertainment and travel expenses incurred by you in
connection with the performance of your duties hereunder, including travel to
the Company’s headquarters in New Jersey in accordance with the Company’s
expense reimbursement policy from time to time in effect.



--------------------------------------------------------------------------------

  D.

You will be entitled to participate in such privileges and in such insurance and
other benefit programs (other than the Company’s long-term incentive programs)
as are generally made available to the Company’s employees to the extent you
meet the eligibility requirements for such privileges and programs. You will be
entitled to take vacations in accordance with the Company’s vacation policy for
managers from time to time in effect.

 

  3.

At-Will Employment; Termination of Employment.

 

  A.

Your employment by the Company is not for any specific term but rather is on an
ongoing at-will basis with the right by the Company and you to terminate your
employment at any time.

 

  B.

Notwithstanding the foregoing, if (i) the Company terminates your employment for
any reason other than for “cause”, (ii) the Company causes your employment to
terminate because of “constructive termination”, (iii) your employment
terminates due to death or “disability” (as defined under Code Section 409A, as
defined in Paragraph 5(H)), or (iv) your employment as Interim Chief Executive
Officer terminates because the Company hires a replacement chief executive
officer (other than you), then, provided that you have not breached the
provisions of Paragraph 4 hereof, your Stock Award shall vest in full (to the
extent then unvested) effective as of your employment termination date. The
Company shall have “cause” to terminate your employment only if you have
(1) acted in bad faith or with dishonesty, (2) willfully failed to follow the
directions of the Board (provided such directions would not be in violation of
law or constitute fraud), (3) performed your duties with gross negligence, or
(4) been convicted of a felony. “Constructive termination” means the material
breach by the Company of one or more of the terms of this Agreement. In the
event of your termination due to a “constructive termination,” you shall give
the Company written notice detailing the specific circumstances alleged to
constitute “constructive termination” within sixty (60) days after the first
occurrence of such circumstances and the Company shall have thirty (30) days
following receipt of such notice to cure such circumstances in all material
respects, provided that no termination because of a “constructive termination”
shall occur after the one-hundred twentieth (120th) day following the first
occurrence of any “constructive termination.”

 

  C.

In consideration for the vesting of your Stock Award pursuant to Paragraph 3(B),
you shall deliver to the Company, within twenty-one (21) days (or, if
applicable, forty-five (45) days) of the termination of your employment, a fully
executed release agreement (the form of which release agreement shall be
commercially reasonable) which shall fully and irrevocably release and discharge
the Company, its officers, directors, employees and agents from any and all
claims, charges, complaints, and liabilities of any kind, known or unknown which
you have or may have against any of the foregoing parties, and shall contain
commercially reasonable mutual nondisparagement provisions (except that, with
respect to the Company’s nondisparagement obligations, such obligations shall be
solely to inform its officers and directors that the Company is subject to a
non-disparagement provision) (the “Release”).

 

2



--------------------------------------------------------------------------------

  4.

Confidentiality.

 

  A.

During or after your employment by the Company and thereafter, you agree that
you will not, whether alone or in association with any other person, directly or
indirectly, knowingly divulge, furnish or make accessible to any third person or
organization other than in the regular course of the Company’s business any
confidential information concerning the Company or its subsidiaries or its or
their business, including, without limitation, confidential methods of operation
and organization, confidential sources of supply and customer or other mailing
lists.

 

  B.

The provisions of this paragraph 4 shall survive the end of the term of your
employment hereunder. You acknowledge that any remedy at law for a breach or
threatened breach of any of the provisions of this paragraph 4 may be inadequate
and that accordingly the Company shall be entitled to an injunction or specific
performance or any other mode of equitable relief without the necessity of
showing any actual damage, posting a bond or furnishing other security.

 

  5.

Miscellaneous.

 

  A.

The Company shall pay or reimburse you for the full amount of your reasonable
legal fees incurred in connection with the negotiation of and entry into this
Agreement.

 

  B.

To the maximum extent permitted by law, you will be indemnified under the
Company’s Certificate of Incorporation and Bylaws while serving as Interim Chief
Executive Officer, and you will continue to be covered by the Company’s
Directors and Officers liability insurance policies in accordance with their
terms.

 

  C.

The Company may, at its option and for its benefit, obtain insurance with
respect to your death, disability or injury. You agree to submit to such
physical examinations and supply such information as may be reasonably required
in order to permit the Company to obtain such insurance.

 

  D.

Any notice or other communication required or permitted to be given hereunder
shall be deemed to have been duly given when personally delivered or when sent
by registered mail, return receipt requested, postage prepaid, as follows:

If to the Company, at:

Bed Bath & Beyond Inc.

650 Liberty Avenue

Union, NJ 07083

 

3



--------------------------------------------------------------------------------

If to you, at:

Your home address on file with the Company

Either party hereto may change its or her address for the purpose of this
paragraph by written notice similarly given.

 

  E.

Neither party hereto may assign its rights or delegate its duties hereunder,
except that the Company may assign its rights hereunder to any person that
(i) acquires substantially all of the business and assets of the Company
(whether by merger, consolidation, purchase of assets or other acquisition
transaction), and (ii) agrees in writing to assume the obligations of the
Company hereunder.

 

  F.

This agreement shall be construed and enforced in accordance with the internal
laws of the State of New York, without regard to principles of conflicts of
laws. Nothing in this agreement shall create, or be deemed to create, any third
party beneficiary rights in any person, including, without limitation, any
employee of the Company other than you. You agree that all actions or
proceedings relating to this agreement shall be tried and litigated only in the
New York State or Federal courts located in the County of New York, State of New
York. You hereby irrevocably submit to the exclusive jurisdiction of such courts
for the purpose of any such action or proceeding.

 

  G.

If any provision of this agreement shall be held to be invalid or unenforceable,
such invalidity or unenforceability shall attach only to such provision and
shall not affect or render invalid or unenforceable any other provision of this
agreement, and this agreement shall be construed as if such provision had been
drawn so as not to be invalid or unenforceable.

 

  H.

This letter sets forth our entire understanding with respect to the subject
matter hereof and cannot be changed, waived or terminated except by a writing
signed by you and the Company. Any waiver by either party of a breach of any
provision of this agreement shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this agreement. This agreement shall be binding on the successors and assigns of
the Company.

 

4



--------------------------------------------------------------------------------

  I.

Although the Company does not guarantee the particular tax treatment of any
payments or benefits paid or provided hereunder, it is the intent of the parties
that such payments and benefits comply with, or be exempt from, Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and, accordingly, our
agreement set forth herein shall be interpreted in a manner consistent with such
intent. A termination of employment shall not be deemed to have occurred for
purposes of any provision providing for payments or benefits that are considered
“nonqualified deferred compensation” under Code Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” under Code Section 409A. To the extent applicable, if you are deemed on
the date of termination to be a “specified employee” (as defined under Code
Section 409A(a)(2)(B)), then, any payments that are considered “nonqualified
deferred compensation” under Code Section 409A (“409A Payments”) shall be made
as provided herein after the date which is the earlier of (i) the expiration of
the six-month period measured from the date of your “separation from service,”
and (ii) the date of your death (the “Delay Period”). Upon the expiration of the
Delay Period, all 409A Payments delayed pursuant to this provision (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid to you in a lump sum on the first business
day following the end of the Delay Period, and any remaining payments and
benefits due hereunder shall be paid in accordance with the normal payment dates
specified for them herein. Any right you have hereunder to receive installment
payments shall be treated as a right to receive a series of separate and
distinct payments.

* * * * *

 

5



--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding of our agreement,
please so indicate by signing and returning to us a copy of this letter.

 

BED BATH & BEYOND INC. By:   /s/ Allan N. Rauch Name:   Allan N. Rauch Title:  
Chief Legal Officer and General Counsel

 

Accepted and agreed: /s/ Mary Winston Mary Winston

 

[Signature page to Interim CEO Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Restricted Stock Agreement (attached)

 

Exhibit A



--------------------------------------------------------------------------------

This RESTRICTED STOCK AGREEMENT (the “Agreement”) is entered into as of
____________, 20__ (the “Grant Date”), between BED BATH & BEYOND INC. (the
“Company”) and Mary Winston (“you”).

1.    Restricted Stock Grant. Subject to the restrictions, terms and conditions
of the Plan and this Agreement, the Company hereby awards you the number of
shares of Common Stock specified in paragraph 7 below. The shares are subject to
certain restrictions as set forth in the Plan and this Agreement. Until vested,
the shares are referred to herein as “Restricted Stock.”

2.    The Plan. The Restricted Stock is entirely subject to the terms of the
Company’s 2012 Incentive Compensation Plan (the “Plan”). A description of key
terms of the Plan is set forth in the Prospectus for the Plan. Capitalized terms
used but not defined in this Agreement have the meanings set forth in the Plan.

3.    Restrictions on Transfer. You will not sell, transfer, pledge,
hypothecate, assign or otherwise dispose of (any such action, a “Transfer”) the
Restricted Stock, except as set forth in the Plan or this Agreement. Any
attempted Transfer in violation of the Plan or this Agreement will be void and
of no effect.

4.    Forfeiture. Except as provided in this paragraph, upon your Termination of
Employment, all unvested Restricted Stock shall immediately be forfeited without
compensation. Notwithstanding anything herein to the contrary, the Restricted
Stock will vest in full upon (i) a Termination by reason of your death or
Disability, (ii) your Termination by the Company without Cause, (iii) the
commencement of service of the Company’s replacement Chief Executive Officer
following the Grant Date and immediately following the cessation of your
employment with the Company as the Company’s interim Chief Executive Officer, or
(iv) if provided in an agreement between you and the Company in effect as of the
Grant Date, by you for Good Reason or due to a Constructive Termination without
Cause, as each such term (or concept of like import) is defined in that
agreement. For purposes of this Agreement, a “Termination” or “Termination of
Employment” shall occur upon cessation of your employment with the Company, even
if you remain a director of the Company or become a consultant to the Company
thereafter.

5.    Retention of Certificates. Promptly after the Grant Date, the Company will
recognize your ownership of the Restricted Stock through uncertificated book
entry, another similar method, or issuance of stock certificates representing
the Restricted Stock. Any stock certificates will be registered in your name,
bear any legend that the Committee deems appropriate to reflect any restrictions
on Transfer, and be held in custody by the Company or its designated agent until
the Restricted Stock vests. If requested by the Company, you will deliver to the
Company a duly signed stock power, endorsed in blank, relating to the Restricted
Stock. If you receive a dividend (whether in cash or stock) on the Restricted
Stock, the Restricted Stock shares are split, or you receive other shares,
securities, monies, warrants, rights, options or property representing a
dividend or distribution in respect of the Restricted Stock, you will
immediately deposit with the Company, or the Company will retain, any such
rights or property (including cash or any certificates representing shares duly
endorsed in blank or accompanied by stock powers duly endorsed in blank), which
shall be subject to the same restrictions as the Restricted Stock and be
encompassed within the term “Restricted Stock” as used herein.

6.    Rights with Regard to Restricted Stock. On and after the Grant Date, you
will have the right to vote the Restricted Stock and to exercise all other
rights, powers and privileges of a holder of Common Stock with respect to the
Restricted Stock set forth in the Plan, except: (i) you will not be entitled to
delivery of any unvested Restricted Stock, and the Company (or its designated
agent) will retain custody of any such shares; (ii) no part of the Restricted
Stock will bear interest or be segregated in separate accounts; and (iii) you
may not Transfer any unvested Restricted Stock.

7.    Grant Size; Vesting Schedule. Restricted Stock covered by this Award:
_____________ shares (representing $1,900,000, valued at the Grant Date). The
Restricted Stock will become 100% vested and cease to be Restricted Stock (but
will remain subject to the terms of the Plan) on May 12, 2020 (the “Vesting
Date”), provided that you remain continuously employed by the Company from the
Grant Date until the Vesting Date (except as otherwise provided in Section 4).
The number of shares of Common Stock to which you become entitled on vesting
shall be automatically reduced by the Company to cover the applicable minimum
statutorily required withholding obligation, except that you may elect to pay
some or all of the amount of such obligation in cash in a manner acceptable to
the Company. In the event that the number of shares of Common Stock to which you
become entitled on vesting is automatically reduced, it is the intent of this
Agreement that any deemed “sale” of the shares of Common Stock underlying the
Restricted Shares withheld will be exempt from liability under Section 16(b) of
the Exchange Act pursuant to Rule 16b-3. If the Vesting Date occurs during a
scheduled or unscheduled blackout period (each, a “BP”) to which you are
subject, (i) you will vest in the shares on the Vesting Date, but (ii) you will
be unable to sell your shares (net of any shares withheld by the Company to pay
minimum required taxes) until the earliest date on which all BPs to which you
are subject have expired. All BPs are determined by the Company.

Vesting will occur only on the Vesting Date, with no proportionate or partial
vesting in the period prior to such date. Except as otherwise provided in the
preceding paragraph, when the Restricted Stock becomes vested, the Company
(unless it determines a delay is required under applicable law or rules) will
promptly issue and deliver to you a stock certificate registered in your name or
will promptly recognize ownership of your shares through uncertificated book
entry or another similar method, subject to applicable federal, state and local
tax withholding in the manner described herein or otherwise acceptable to the
Committee. Subject to the provisions of this Agreement, you will be permitted to
transfer shares of Restricted Stock following the expiration of the Restriction
Period, but only to the extent permitted by applicable law.

8.    Notice. Any notice or communication to the Company concerning the
Restricted Stock must be in writing and delivered in person, or by U.S. mail, to
the following address (or another address specified by the Company): Bed Bath &
Beyond Inc., Finance Department – Stock Administration, 650 Liberty Avenue,
Union, New Jersey 07083. In accordance with the Plan, you must deliver an
executed copy of this Agreement to the Company.

 

BED BATH & BEYOND INC.     By: ________________________________________    

________________________________________

        An Authorized Officer     Restricted Stock Recipient (You)